Citation Nr: 0841475	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post left 
shoulder separation, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.H.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1960. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which continued an evaluation of 20 
percent for status post left shoulder separation.

The veteran was afforded a hearing before the undersigned and 
a transcript of that hearing is incorporated with the 
veteran's claims file.  


FINDING OF FACT

The veteran's status post left shoulder separation is 
manifested by pain, flexion to 140 degrees, abduction to 135 
degrees, external rotation to 70 degrees and internal 
rotation to 50 degrees.  There is no evidence of ankylosis, 
instability, swelling, or malunion of the clavicle or scapula 
with loose movement.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post left shoulder separation, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.59, 4.71a, Diagnostic Codes 5200-5203 
(2008). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  
38 C.F.R. § 4.3.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  It is noted however that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment does not constitute 
pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

II.  Analysis 

The veteran seeks entitlement to an increased rating for his 
service-connected status post left shoulder separation, which 
is currently evaluated as 20 percent disabling under 
Diagnostic Code 5203.  He asserts that the impact on his 
daily life is not reflected in his current rating.

The veteran received a VA examination in January 2005.  The 
veteran reported pain that radiates down his left arm and 
occasional numbness.  He experienced a decreased sensation to 
touch on his left arm as compared to his right arm.  The 
veteran reported no incapacitation due to his symptoms and no 
loss of work.  He has never used a prosthetic implant for his 
left shoulder.  The examiner noted that despite the veteran's 
problems he has worked for the past 30 years.  The veteran 
had flexion in his left shoulder to 160 degrees, abduction to 
160 degrees, external rotation to 70 degrees and internal 
rotation to 70 degrees.  There was pain at flexion to 150 
degrees, abduction to 150 degrees, external rotation to 70 
degrees and internal rotation of 70 degrees.  The examiner 
noted limited range of motion of the veteran's shoulder and 
pain at the extreme ranges of motion.  There was no evidence 
of ankylosis.  The examiner found no weakness, fatigue, lack 
of endurance or lack of coordination.  

The veteran received an MRI in April 2005.  The MRI revealed 
moderate osteoarthritic changes in the left acromioclavicular 
joint.  The examiner also noted a small fluid collection just 
above the acromioclavicular joint, which might represent a 
synovial cyst.  No fractures were present.  The veteran's 
treatment records from April 2005 show forward flexion to 140 
degrees, abduction to 150 degrees, external rotation to 30 
degrees and internal rotation to T12 (the veteran was able to 
reach his arm back to the T12 thoracic vertebrae).  The 
veteran showed no instability.  In June 2005 medical records, 
the veteran reported left shoulder pain, which he reported as 
7 out of 10.  He also reported that the pain travels across 
his chest to his other arm.  

The veteran received a VA examination in April 2006.  He 
reported having stiffness in his left shoulder in the 
morning.  The pain occurs two to four times a day and worsens 
with activity.  The veteran has not experienced any 
incapacitation and has lost no time from work due to his 
shoulder disability.  He reported that anti-inflammatories 
and certain creams have helped somewhat.  The examiner noted 
that the veteran's shoulders appeared normal bilaterally, 
with some tenderness to palpation of the left biceps.  The 
veteran had flexion and abduction to 150 degrees, external 
rotation to 80 degrees and internal rotation to 50 degrees.  
The examiner noted no functional impairment.  There was no 
pain, fatigue, weakness, lack of endurance or incoordination 
with range of motion.  

A May 2008 addendum to the February 2005 MRI noted that the 
veteran had abduction to 135 degrees and his rotation was 
limited.  He continues to work with pain and cannot lift 
items 10-15 pounds.  The examiner noted a full thickness tear 
of his supraspinatus tendon and a full thickness tear of his 
bicep tendon.  A tear of the posterior inferior labrum was 
also noted.  That examiner assessed frozen shoulder and 
recommended that the veteran receive a higher rating.  

The veteran is rated under Diagnostic Code 5203, which 
provides a 10 percent evaluation for malunion of the clavicle 
or scapula, or nonunion without loose movement.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  The veteran is already receiving the maximum 
allowable rating under this Diagnostic Code.  However, the 
veteran's shoulder disability may also be rated on the basis 
of impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  
Diagnostic Code 5201 provides for a 20 percent evaluation for 
limitation of motion of the major or minor arm when motion is 
possible to the shoulder level.  Limitation of motion to 
midway between the side and shoulder level warrants a 30 
percent evaluation for the major shoulder, and a 20 percent 
evaluation for the minor shoulder.  Limitation of motion to 
25 degrees from the side warrants a 40 percent evaluation for 
the major shoulder, and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The normal range of motion of the shoulder is flexion to 180 
degrees, abduction to 180 degrees, external rotation to 90 
degrees and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  The Board notes that, under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor upper extremities for rating purposes.  
In the instant case, the veteran's left shoulder is 
considered the minor upper extremity.

On review of the objective medical findings reported on VA 
examination, the Board finds that the veteran has been able 
to raise his arm to near or above the shoulder.  In January 
2005, the veteran had flexion to 160 degrees, abduction to 
160 degrees, external rotation to 70 degrees and internal 
rotation to 70 degrees.  In April 2005, the veteran had 
forward flexion to 140 degrees and abduction to 150 degrees.  
In April 2006, the veteran's range of motion was flexion and 
abduction to 150 degrees external rotation to 80 degrees and 
internal rotation to 50 degrees.  The examiner indicated that 
the veteran had normal range of motion.  Such range of motion 
is at or near the shoulder level, and does not warrant a 
rating in excess of 20 percent for the left shoulder.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  Without objective 
medical evidence showing limitation of motion of either arm 
to 25 degrees from the side, an increased rating is under 
Diagnostic Code 5201 is not warranted.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joints in 
question exhibit weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joints are 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, higher ratings are not warranted even 
considering the factors involved in DeLuca analysis.  The 
evidence shows that the veteran has no additional loss of 
function due to painful motion, weakness, impaired endurance, 
fatigue, flare-ups or incoordination.  The Board acknowledges 
that the veteran asserts that he limits his motion due to 
pain.  Although the veteran's pain must be considered in 
evaluating his service-connected disability, the Rating 
Schedule does not require a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
even with consideration of the veteran's complaints of pain, 
the evidence does not show that his functionality 
approximates a limitation to 25 degrees from the side so as 
to warrant a 30 percent rating for the left shoulder.  See 
DeLuca, supra.
The record does not reflect that the veteran currently has 
nonunion of the clavicle and scapula so as to warrant a 
rating in excess of 20 percent.  

As well, the Board recognizes that the veteran's treating 
doctor provided a statement in support of a higher disability 
rating in May 2008.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).   When the Board 
reviews the findings on the various examinations, including 
those in May 2008, they do not reflect the elements necessary 
for a higher evaluation (as described above).  In light of 
the absence of sufficient medical findings that are required 
to meet the diagnostic criteria for a higher rating, there is 
no objective basis on which to grant an increased disability 
evaluation.  

The Board also points out that there is no evidence of 
ankylosis of scapulohumeral articulation or impairment of the 
humerus.  As such, Diagnostic Codes 5200 and 5202 are, 
likewise, not applicable for evaluating the veteran's 
service-connected left shoulder disability.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  As to 38 C.F.R. § 
3.321(b)(1), it is noted that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his left shoulder 
impairment.  There is no evidence that the veteran's left 
shoulder is productive of marked interference with 
employment, frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extraschedular rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board also concludes that Hart does not apply in this 
case.  The veteran's claim for an increased disability rating 
was filed in December 2004.  The medical evidence does not 
show any change in the veteran's condition during the 
appellate period so as to warrant different percentage 
ratings for various levels of disability.  Rather, the 
disability picture is consistent throughout.  

Therefore, the Board concludes that a 20 percent disability 
rating for the veteran's service-connected shoulder 
disability is confirmed and continued.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in January 2005, notifying the 
veteran of what information must be submitted to substantiate 
a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of January 2005 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  

The veteran was not provided with the rating criteria and 
current diagnostic codes for his service-connected disability 
in compliance with Vazquez-Flores.  The U.S. Court of Appeals 
for the Federal Circuit recently held that any error in a 
VCAA notice should be presumed prejudicial.  The claimant 
bears the burden of demonstrating such error.  VA then bears 
the burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Here, the veteran has not demonstrated any error 
in VCAA notice.  He was afforded a hearing before the 
undersigned and his representative did not raise any issues 
regarding notice.  In addition, he showed constructive 
knowledge of the requirements for a higher rating, as 
demonstrated by his testimony during his hearing and also by 
the medical evidence he has added to his claims file.  
Therefore, the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.; see Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date.

However, notwithstanding this lack of Dingess notice on 
elements (4) and (5), the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  As noted above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate an increased rating claim in January 2005.  
Further, as discussed in detail above, a preponderance of the 
evidence is against the claim for an increased rating, and 
therefore any questions as to the appropriate effective date 
to be assigned are rendered moot.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA treatment records.  VA also provided 
the veteran with several VA examinations in connection with 
his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).




ORDER

Entitlement to an increased rating for status post left 
shoulder separation, currently evaluated as 20 percent 
disabling, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


